DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group IV (claims 1-2, 4, 6-7, 10-11, 14-15, 17-22 and 24-28 in the reply filed on 01/07/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 10-11, 14, 17-18, 19-20, and 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (US 8,513,709).
Regarding claim 1, Jin (Figs. 1 and 5) discloses an image sensor comprising: a plurality of unit pixels 100 arranged in a first direction and a second direction crossing the first direction (not shown, see column 28, lines 15-16, “a pixel array 611 where unit pixels are arranged in a matrix form”), wherein each of the plurality of unit pixels 100 comprises: first and second floating diffusion regions 153 and 163 (column 8, lines 4-10); and first and second photo gate electrodes 130 and 140 (column 7, lines 4-9) between the first and second floating diffusion regions, wherein the plurality of unit pixels 100 (see unit pixel 100 of Fig. 1 reproduced below to “the plurality of unit pixels arranged in a matrix form”) comprise a first unit pixel 100, a second unit pixel 100, and a 

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (PIXELS IN “MATRIX FORM”)]
    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    214
    190
    media_image1.png
    Greyscale


Regarding claims 2, 4, 6 and 7, Jin (Figs. 1 and 5) further discloses: the first and second floating diffusion regions 153 and 163 of the second unit pixel 100 are spaced 
Regarding claim 10, Jin (Figs. 1 and 5) discloses an image sensor comprising: a plurality of unit pixels 100 arranged in a first direction and a second direction crossing the first direction (not shown, see column 28, lines 15-16, “a pixel array 611 where unit pixels are arranged in a matrix form”), wherein each of the plurality of unit pixels 100 comprises: first and second floating diffusion regions 153 and 163 (column 8, lines 4-10) spaced apart from each other in a third direction that is diagonal to the first and second directions; and first and second photo gate electrodes 130 and 140 (column 7, lines 4-9)  between the first and second floating diffusion regions, the first and second photo gate 
Regarding claims 11, 14, 17 and 18, Jin (Figs. 1 and 5) further discloses: the first and second floating diffusion regions 153 and 163 of the plurality of unit pixels are arranged in an alternating sequence along the third direction (see unit pixel 100 of Fig. 1 reproduced above to “the plurality of unit pixels arranged in a matrix form”); each of the plurality of unit pixels 100 further comprise: a first readout circuit 170 electrically connected to the first floating diffusion region 153; and a second readout circuit 180 electrically connected to the second floating diffusion region 163, and wherein the first and second readout circuits 170 and 180 are spaced apart from each other in a fourth direction that is different from the third direction; each of the plurality of unit pixels 100 further comprises: a first transfer gate electrode 151 (column 8, lines 4-13)  between the first photo gate electrode 130 and the first floating diffusion region 153; and a second transfer gate electrode 161 (column 8, lines 4-13)  between the second photo gate electrode 140 and the second floating diffusion region 163; and the plurality of unit pixels comprise: a first unit pixel 100; a second unit pixel 100 that is directly adjacent to the first unit pixel in the first direction, the first and second unit pixels being mirror-symmetric with respect to a first imaginary line extending in the second direction (see unit pixel 100 of Fig. 1 reproduced above to “the plurality of unit pixels arranged in a matrix form”); and a third unit pixel that is directly adjacent to the first unit pixel in the second direction, the first and third unit pixels being mirror-symmetric with respect to a second imaginary line extending in the first direction (also see unit pixel 100 of Fig. 1 reproduced above to “the plurality of unit pixels arranged in a matrix form”).
a matrix form”), wherein each of the plurality of unit pixels 100 comprises: first and second floating diffusion regions 153 and 163 (column 8, lines 4-10)  spaced apart from each other in a third direction that is diagonal to the first and second direction; and first and second photo gate electrodes 130 and 140 (column 7, lines 4-9)  between the first and second floating diffusion regions, the first and second photo gate electrodes being spaced apart from each other in the third direction, and wherein the plurality of unit pixels comprise first and second unit pixels that are directly adjacent to each other in the first direction, and the first and second unit pixels are mirror- symmetric to each other with respect to an imaginary line extending in the second direction.
Regarding claims 20 and 22, Jin (Figs. 1 and 5) further discloses: the imaginary line is a first imaginary line, wherein the plurality of unit pixels 100 further comprise a third unit pixel that is directly adjacent to the first unit pixel in the second direction (see unit pixel 100 of Fig. 1 reproduced above to “the plurality of unit pixels arranged in a matrix form”), and wherein the first and third unit pixels are mirror-symmetric to each other with respect to a second imaginary line extending in the first direction; and each of the plurality of unit pixels further comprises: a first readout circuit 170 electrically connected to the first floating diffusion region 153; and a second readout circuit 180 electrically connected to the second floating diffusion region 163, and wherein the first .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 10-11, 14-15, 18, 19-22, 24-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2019/0148448).
Regarding claim 1, Lee (Figs. 2 and 6) discloses an image sensor comprising: a plurality of unit pixels 110 arranged in a first direction and a second direction crossing the first direction, wherein each of the plurality of unit pixels 110 comprises: first and second floating diffusion regions FD1/FD4 and FD3/FD2 (Fig. 2); and first and second photo gate electrodes TX1/TX4 and TX3/TX2 (i.e., TX1 to TX4 functioning as photo gates because photo conversion element 210 serving as their drains, see Fig. 4A and [0059]) between the first and second floating diffusion regions, wherein the plurality of unit pixels comprise a first unit pixel 110, a second unit pixel 110, and a third unit pixel 110 sequentially arranged, and the second unit pixel is between the first unit pixel and the third unit pixel, wherein the first floating diffusion region FD4 of the second unit pixel 110 is between the first photo gate electrode TX4 of the first unit pixel and the first photo gate electrode TX1 of the second unit pixel, and wherein the second floating diffusion region FD3 of the second unit pixel is between the second photo gate electrode TX3 of the second unit pixel and the second photo gate electrode TX2 of the third unit pixel.

Regarding claim 10, Lee (Figs. 2 and 6) discloses an image sensor comprising: a plurality of unit pixels 110 arranged in a first direction and a second direction crossing the first direction, wherein each of the plurality of unit pixels 110 comprises: first and second floating diffusion regions FD1/FD4 and FD3/FD2 spaced apart from each other in a third direction that is diagonal to the first and second directions; and first and second photo gate electrodes TX1/TX4 and TX3/TX2 (i.e., TX1 to TX4 functioning as photo gates because photo conversion element 210 serving as their drains, see Fig. 4A and [0059]) between the first and second floating diffusion regions, the first and second photo gate electrodes being spaced apart from each other in the third direction.
Regarding claims 11, 14-15 and 18, Lee (Figs. 2 and 6) further discloses: the first and second floating diffusion regions FD1/FD4 and FD3/FD2 of the plurality of unit 
Regarding claim 19, Lee (Figs. 2 and 6) discloses an image sensor comprising: a plurality of unit pixels 110 arranged in a first direction and a second direction crossing the first direction, wherein each of the plurality of unit pixels 110 comprises: first and second floating diffusion regions FD1/FD4 and FD3/FD2 spaced apart from each other in a third direction that is diagonal to the first and second direction; and first and second photo gate electrodes TX1/TX4 and TX3/TX3 between the first and second floating diffusion regions, the first and second photo gate electrodes being spaced apart from each other in the third direction, and wherein the plurality of unit pixels 110 comprise 
Regarding claims 20-22 and 24, Lee (Figs. 2 and 6) further discloses: the imaginary line is a first imaginary line, wherein the plurality of unit pixels further comprise a third unit pixel 110 that is directly adjacent to the first unit pixel in the second direction, and wherein the first and third unit pixels are mirror-symmetric to each other with respect to a second imaginary line extending in the first direction; the first floating diffusion region FD4 of the first unit pixel, the first floating diffusion region FD4 of the second unit pixel, and the first floating diffusion region FD4 of the third unit pixel comprise a first portion, a second portion, and a third portion of a shared first floating diffusion region FD4, respectively, and wherein the shared first floating diffusion region FD4 is between the first photo gate electrode TX4 of the first unit pixel and the first photo gate electrode TX1 of the second unit pixel and is between the first photo gate electrode TX4 of the first unit pixel and the first photo gate electrode of the third unit pixel; each of the plurality of unit pixels further comprises: a first readout circuit 260 electrically connected to the first floating diffusion region; and a second readout circuit 260 electrically connected to the second floating diffusion region, and wherein the first and second readout circuits 260 are spaced apart from each other in a fourth direction that is different from the third direction; and the first floating diffusion region FD4 of the first unit pixel and the first floating diffusion region FD4 of the second unit pixel comprise a first portion and a second portion of a shared first floating diffusion region FD4, 
Regarding claims 25-28, Lee (Figs. 2 and 6) further discloses: the second unit pixel is directly adjacent to the first unit pixel and the third unit pixel, wherein the first floating diffusion region FD4 of the first unit pixel and the first floating diffusion region FD4 of the second unit pixel comprise a first portion and a second portion of a shared first floating diffusion region FD4, and wherein the second floating diffusion region FD2 of the second unit pixel and the second floating diffusion region FD2 of the third unit pixel comprise a first portion and a second portion of a shared second floating diffusion region FD2; the plurality of unit pixels 110 further comprises a fourth unit pixel 110 that is directly adjacent to the second unit pixel, and wherein the first floating diffusion region of the fourth unit pixel FD4 comprises a third portion of the shared first floating diffusion region; the plurality of unit pixels 110 comprises a first unit pixel and a second unit pixel that is directly adjacent to the first unit pixel in the third direction, and wherein the first floating diffusion region FD4 of the first unit pixel and the first floating diffusion region FD4 of the second unit pixel comprise a first portion and a second portion of a shared first floating diffusion region FD4; and the plurality of unit pixels 110 further comprises a third unit pixel that is directly adjacent to the second unit pixel in the third direction, and the second unit pixel is between the first unit pixel and the third unit pixel, and wherein the second floating diffusion region FD2 of the second unit pixel and the second floating diffusion region FD2 of the third unit pixel comprise a first portion and a second portion of a shared second floating diffusion region FD2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817